DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because there are more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities:  Regarding Claims 1 and 3, the claims are written with multiple sentences.  Applicant is reminded that each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations.  Appropriate correction is required.
Claim 1 states “NRC community system”.  NRC should be written out the first time it is encountered in the claim.  
Claim 4 states “secrete key”.  This should state “secret key”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding Claim 5, the phrase "and besides" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and besides"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 1 recites the limitation " The blockchain-based NRC community system" and “the union”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed device comprises only software components thus lacking at least one hardware element and therefore found to be non-statutory. The system comprises " real-name user system, equity issuing system, distributed ledger system and system maintenance” which could be software. Examiner suggests adding that the device comprises a processor and a memory or that the processor is a hardware processor in Claims 1-6 to overcome the rejection under 35 USC 101.

Examiner’s Note
The Yan referenced used in the proceeding rejection is a foreign reference with an English translation.  The translation document has been included however, there are not page or paragraph numbers in the translation.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan (CN 109146698 A) hereinafter referred to as Yan.
Regarding Claim 1, Yan discloses The blockchain-based NRC community system is characterized by real-name user system, equity issuing system, distributed ledger system and system maintenance. The real-name user system consists of equity members, the union constituted by equity members, and union's administrator; and the equity issuing system is composed of issuing organization, equity certificate and task book. Equity members can be upgraded to union's administrator by obtaining a certain quantity of equity certificates, and the administrator is responsible for subdividing community construction tasks in task book, which is comprised of a definite quantity of equity certificates and open to all equity members. The equity certificates received by equity members upon completion of task book will be registered and confirmed by distributed ledger system that is open to all equity members. System maintenance means technical maintenance of equity issuing system and distributed ledger system. [Claim 1]
Regarding Claim 2, Yan discloses equity members in the blockchain-based NRC community system are real-name users who get trading authorization through blockchain's ledger protocol, and the real-name user system grants authorization relying on blockchain technology. [Claim 2]
Regarding Claim 3, Yan discloses the task book of the blockchain-based NRC community system can be proposed by equity members and validated by union's administrator. The transfer of equity certificates between administrator in relation to task book and equity member shall be subject to real-name record of distributed ledger system. [Claim 3]
Regarding Claim 4, Yan discloses the equity certificates of the blockchain-based NRC community system are based on blockchain technology and the transfer shall be subject to signature and confirmation of bookkeeper's secrete key. [Claim 4]
Regarding Claim 5, Yan discloses the equity members and the administrator of the blockchain-based NRC community system supervise each other, and besides, there is a two-way selection between the equity members and the union. [Claim 5]
Regarding Claim 6, Yan discloses the system maintenance behavior of the blockchain-based NRC community system and the maintenance address will be recorded and made public through blockchain. [Claim 6]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497